DETAILED ACTION
1.	Claims 1-16 of U.S. Application 16/200,713 filed on November 27, 2018 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The features of claim 4, lines 3-5, “the conductive slip ring has a rotor and a stator, wherein the stator is fixedly installed to the hub, and a shaft axis of the rotor overlaps with a shaft axis of the hub; the friction power device is electrically connected with the conductive slip ring” are not shown in the drawings.
The features of claim 13, lines 3-5, “the conductive slip ring has a rotor and a stator, wherein the stator is fixedly installed to the hub, and a shaft axis of the rotor overlaps with a shaft axis of the hub; the friction power device is electrically connected with the conductive slip ring” are not shown in the drawings.
Therefore, the features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al (Wu) (U.S. PGPub No. 20180205327).
claim 1, Wu discloses (see fig. 1 below) a wheel (90), comprising a rim (199) and a tire (92) covering an outer periphery face of the rim (199) (¶ 20; ¶ 21; ¶ 39); 
the wheel (90) further comprises a friction power device (60) sandwiched between the rim (199) and the tire (92); wherein the friction power device (60) produces a frictional current upon being pressed by at least one of the rim (199) and the tire (92) (Abstract; ¶ 18; ¶ 30 to ¶ 37).
33
    PNG
    media_image1.png
    588
    726
    media_image1.png
    Greyscale

claim 2/1, Wu discloses (see fig. 1 above) the friction power device (60) comprises a first power generating unit (composed of electrode 120) and a second power generating unit (114, 116) arranged in a stack along a radial direction of the rim (199), wherein the first power generating unit (composed of electrode 120) is fixedly connected to the outer periphery face of the rim (199) facing the tire (92) (fig. 1; ¶ 23 to ¶ 27; ¶ 30 to ¶ 37).
Regarding claim 3/2/1, Wu discloses (see fig. 1 above) the first power generating unit comprises a first power generating layer (120); or the first power generating unit comprises a first power generating layer and a first conductive layer arranged between the first power generating layer and the rim, and the first conductive layer is configured to fixedly connect the first power generating layer with the rim (in this case only first power generating layer 120) (¶ 25); 
the second power generating unit (114, 116) comprises a second power generating layer (114) and a second conductive layer (116) arranged in a stack along the radial direction of the rim (199), and the second power generating layer (114) frictionally contacts with the first power generating layer (120) (fig. 1; ¶ 23 to ¶ 27; ¶ 30 to ¶ 37).
Regarding claim 6/3/2/1, Wu discloses (see fig. 1 above) wherein both the first power generating layer (120) and the second power generating layer (114) are made from high polymer materials (¶ 25; ¶ 26).
Regarding claim 7/6/3/2/1, Wu discloses (see fig. 1 above) wherein the high polymer materials are at least one of polydimethylsiloxane or polytetrafluoroethylene (see PDMS and PTFE in ¶ 25).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 8, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Gao (U.S. PGPub No. 20150307157).
	Regarding claim 8/1, Wu teaches (see fig. 1 above and fig. 2A below) wherein the wheel (90) comprises a friction power device (60) which is electrically connected with a load (109) and configured to supply electric energy to the load (109) (¶ 32; ¶ 35).

    PNG
    media_image2.png
    331
    708
    media_image2.png
    Greyscale

	Wu does not explicitly teach a cycle, comprising an electrical transmission, wherein the cycle further comprises a wheel with an electrical transmission as a load.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wu and provide a cycle, comprising an electrical transmission, wherein the cycle further comprises a wheel with an electrical transmission as a load as taught by Gao in order to improve ride comfort (Gao, ¶ 6; ¶ 18).
Regarding claim 11/8/1, Wu in view of Gao teaches the device of claim 8, Wu further teaches (see figs. 1 and 2A above) the friction power device (60) comprises a first power generating unit (composed of electrode 120) and a second power generating unit (114, 116) arranged in a stack along a radial direction of the rim (199), wherein the first power generating unit (composed of electrode 120) is fixedly connected to the outer periphery face of the rim (199) facing the tire (92) (fig. 1; ¶ 23 to ¶ 27; ¶ 30 to ¶ 37).
Regarding claim 12/11/8/1, Wu in view of Gao teaches the device of claim 11, Wu further teaches (see figs. 1 and 2A above) the first power generating unit comprises a first power generating layer (120); or the first power generating unit comprises a first power generating layer and a first conductive layer arranged between the first power generating layer and the rim, and the first conductive layer is configured to fixedly connect the first power generating layer with the rim (in this case only first power generating layer 120) (¶ 25); 

Regarding claim 15/12/11/8/1, Wu in view of Gao teaches the device of claim 12, Wu further teaches (see figs. 1 and 2A above) wherein both the first power generating layer (120) and the second power generating layer (114) are made from high polymer materials (¶ 25; ¶ 26).
Regarding claim 16/15/12/11/8/1, Wu in view of Gao teaches the device of claim 15, Wu further teaches (see figs. 1 and 2A above) wherein the high polymer materials are at least one of polydimethylsiloxane or polytetrafluoroethylene (see PDMS and PTFE in ¶ 25).
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Gao as applied to claim 8 above, and further in view of Suzuki et al (Suzuki) (U.S. PGPub No. 20160096493).
Regarding claim 9/8/1, Wu in view of Gao teaches the device of claim 8, Wu further teaches (see figs. 1 and 2A above) an energy storing device (battery, ¶ 82), wherein the energy storing device (battery, ¶ 82) is configured to store the electric energy produced by the friction power device (60) (¶ 82).
Wu in view of Gao do not explicitly teach an energy storing device electrically connected between the friction power device and the electrical transmission.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wu in view of Gao and provide an energy storing device electrically connected between the friction power device and the electrical transmission as taught by Suzuki in order to provide improved and precise distribution of electrical power (Suzuki, ¶ 6; ¶ 7).


    PNG
    media_image3.png
    786
    610
    media_image3.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Gao and Suzuki as applied to claim 9 above, and further in view of Wang et al (Wang) (U.S. PGPub No. 20140338458).
Regarding claim 10/9/8/1, Wu in view of Gao and Suzuki teaches the device of claim 9 but does not explicitly teach the energy storing device is a capacitance.
However, Wang teaches the energy storing device is a capacitance (¶ 152; claim 5) in order to provide improved longevity and low maintenance (Wang, ¶ 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wu in view of Gao and Suzuki and provide the energy storing device is a capacitance as taught by Wang in order to provide improved longevity and low maintenance (Wang, ¶ 7).
Allowable Subject Matter
11.	Claims 4, 5, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 13 indication of allowable subject matter resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the conductive slip ring (16) has a rotor and a stator, wherein the stator is fixedly installed to the hub (13), and a shaft axis of the rotor overlaps with a shaft axis of 


    PNG
    media_image4.png
    457
    932
    media_image4.png
    Greyscale
 
Claim 5 would be allowable due to dependence on claim 4.
Claim 14 would be allowable due to dependence on claim 13.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Metzinger (U.S. Patent No. 5667233) teaches a bicycle power generator with a slip ring structure for the transmission of electrical current between the fixed and rotating bodies.

Wu et al (U.S. Patent No. 10011222) teaches a triboelectric generator incorporated in a vehicle steering wheel.
Harada et al (JP 2016088473) teaches a generator assembly having first and second electrode structures that are mutually contacted by deformation of a tire when static electricity is produced, where the first electrode structure and the second electrode structure are mutually separated by the deformation of the tire when the producing electricity between a first electrode and a second electrode. An electronic apparatus is embedded below an inner part of a fixing part while the first electrode is electrically connected with the second electrode for enabling protection of the electronic apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALEXANDER A SINGH/Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834